Citation Nr: 0613411	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision.

On a December 2003 VA Form 9, the veteran initially indicated 
in a checkbox that he wanted a Board hearing at the local RO.  
Yet on the same form, the veteran wrote that he was 
requesting "a local hearing" and a "local hearing officer 
to review [his] claim."  On a separate form attached to his 
Form 9, which contained descriptions of the variety of 
hearing options available, the veteran denoted once again 
that he wanted a local RO hearing.  In October 2004, the 
veteran testified before a local RO hearing officer.  In view 
of the above, it appears that the veteran only wanted a 
hearing before a local RO hearing officer; however, if he 
does in fact want a hearing before a member of the Board, he 
should notify the RO of his desire.

As detailed below, new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disability.  The issue of entitlement to service 
connection for a low back disability, on the merits, is 
referenced in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  By a July 1997 rating decision, the RO denied service 
connection for a low back disability, in part because the 
evidence failed to show that the veteran had any history of 
low back pain or injury in service; the veteran did not 
appeal this rating decision.

2.  Evidence received since the July 1997 rating decision 
includes a service medical record, which reflects that the 
veteran was treated for a low back injury in July 1969 at the 
Emergency Room of the Martin Army Hospital at Fort Benning, 
Georgia.    

3.  Evidence received since the July 1997 rating decision 
bears upon the claim for service connection, is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented since the July 
1997 final rating decision, and the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.200, 20.302(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to reopen

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a July 1997 rating decision, the RO denied service 
connection for a low back disability, in part because the 
evidence failed to show that the veteran had any symptoms, 
treatment or evidence otherwise of a low back disability or 
injury in service.  The veteran was notified of this rating 
decision in a July 1997 letter, together with his rights 
regarding the appeal of an adverse decision.  He did not 
respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the July 1997 
rating decision, the rating decision became final and, as a 
result, must be reopened before the claim for service 
connection can be considered on its merits.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103.

The veteran filed his claim to reopen in April 2002.  The 
evidence obtained in connection with the attempt to reopen 
includes a service medical record submitted by the veteran in 
October 2002 indicating that he was treated for a low back 
injury in July 1969 at the Emergency Room of the Martin Army 
Hospital at Fort Benning, Georgia.  Because this record was 
not obtained by the RO prior to the July 1997 rating decision 
and suggests the veteran had an in-service low back injury, 
it bears upon the claim for service connection, is not 
cumulative or redundant, and raises the possibility of 
substantiating the claim.  As a result, this record is new 
and material evidence.  Accordingly, the petition to reopen 
is granted and consideration may be given to the entire 
evidence of record without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a low back disability is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this case 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  Therefore, the Board grants this 
appeal to this extent, subject to further evidentiary 
development.  


ORDER

The claim for entitlement to service connection for a low 
back disability has been reopened, and to this extent the 
appeal is granted. 


REMAND

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  The 
veteran has not yet been provided with a notice letter which 
specifically addresses the fourth element (i.e., requesting 
or telling him to provide any evidence in his possession that 
pertains to his claim).  This should be done.

In private medical records associated with the claims file in 
September 2002, it is indicated that the veteran applied for 
disability benefits from the Social Security Administration 
(SSA).  The RO has not attempted to obtain the veteran's SSA 
records, and these documents might prove pertinent.  Thus, 
the AMC should attempt to obtain from the SSA the 
administrative decision and medical records used as a basis 
to evaluate the veteran's claim for disability benefits.

In service medical records prior to July 1969, the veteran 
denied any history of recurrent low back pain and all service 
medical examinations prior to July 1969 reflect that the 
veteran had a normal spine.  A service medical record 
associated with the claims file in October 2002 shows that 
the veteran sought treatment for lower back pain in July 1969 
after reportedly injuring his back on a trampoline.  

Private medical records reflect that in October 1993, the 
veteran sought initial treatment for lower back pain which 
began a year prior to seeking treatment.  At that 
examination, he was diagnosed with chronic lumbar syndrome 
probably related to spondylosis.  The veteran has seen 
several doctors from 1993 to present regarding chronic lower 
back pain.  His most recent diagnosis in September 2004 
reports advanced degenerative osteoarthritic changes of the 
lumbar spine and chronic low back pain.  In light of evidence 
of a low back injury in service and of post-service treatment 
for chronic low back pain, a VA examination is necessary for 
an opinion as to the diagnosis and etiology of any current 
low back disability.

In written statements filed in April 1997 and April 2002, the 
veteran suggested that his low back disability may actually 
be degeneration of the spine due to exposure to herbicides 
during his active duty in Vietnam.  This theory of service 
connection should also be considered by the RO.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  Send the veteran a notification 
letter discussing what information and 
evidence not of record is necessary to 
substantiate his claim, what information 
and evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claim.

2.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

3.  Schedule a VA joint examination to 
determine the nature and etiology of any 
disability of the low back.  The claims 
folder should be reviewed in conjunction 
with the examination.  Any tests deemed 
necessary (including x-rays) should be 
performed.  The following questions 
should be answered and the rationale for 
any medical opinions given should be 
discussed in detail:

a.  Does the veteran have a current 
low back disability, to include 
arthritis?

b.  If the veteran has a current low 
back disability, to include 
arthritis, is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that this 
disability is related to the back 
complaints reported during service 
in July 1969 or otherwise related to 
such service.  

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

5.  Thereafter, readjudicate the claim 
for service connection for a low back 
disability to include the question of 
whether it is related to herbicide 
exposure.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
relevant actions taken on his claim, 
summarizes the evidence, and discusses 
all pertinent legal authority, including 
the criteria relating to claims for 
service connection based on exposure to 
herbicides.  Allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


